DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 5-6 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by MURANATSU ET AL., JP 2004-280246 A.

As per claim 1, this claim appears to require the following features with respect to identifying an anomaly in the operation of a building:

(1)	building sensors provide data to controllers of an aspect of the building;
(2)	determining a group of other buildings that share an attribute with the building;
(3)	comparing the building sensor data with sensor data from other buildings to identify an anomaly with the operation of the building; and
(4)	outputting an alert (alarm) for the identified anomaly.

All of these features appear to be adequately anticipated, or rendered inherent, to the disclosure of MURAMATSU ET AL., which discloses a system for remotely monitoring multiple plants, whereby a plurality of monitoring display terminals (52a to 52n) monitor the operation of plurality of gas treatment plants (2) on a one to one basis (e.g. See [0082]), wherein a server (41) transmits the plant data that emanates from the respective plant (2) that are obtained using various sensors (19 to 39) at each plant (2)(e.g. See [0084]), wherein the data is compared to failure value data, which is stored in a database (49), to determine if a failure has occurred in the plant (2)(e.g. See [0086]), and when it is determined that a failure has occurred, an alarm sound is outputted (e.g. See [0094]).

As per claim 2, MURAMATSU ET AL. discloses an abnormal condition being determined whereby the condition is representative of the furnace temperature of a hot water heater being abnormal (e.g. See [0097]). Clearly this type of problem does not represent an anomaly that corresponds to an outside environmental difference between a building and other buildings (such as is the case with weather, etc.) and therefore MURAMATSU ET AL. adequately anticipates the features of dependent claim 2.

As per claim 5, MURAMATSU ET AL. discloses a hot water cooling tower inlet temperature sensor value being of an “abnormal value”, and in the opinion of the examiner this “abnormal value” represent a deviation from a “normal” setting or expected normal setting, and therefore the capability of ascertaining whether a sensed value is abnormal represents a feature that adequately anticipates a deviation from a “setpoint”, per se, and therefore the features of this claim are adequately anticipated, or rendered inherent, from MURAMATSU ET AL. (e.g. see [0097]).

As per claim 6, and in the opinion of the examiner, all of these features have already been adequately addressed in the rational set forth above, with respect to the rejection of claim 1.

As per claim 16, the rational as already set forth above, with respect to the rejection of claim 1, is applied herein.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU ET AL., JP 2004-280246 A, as applied to claim 1, from above, and further in view of Quam et al., U.S. Patent Application Publication No. 2015/0127174.

As per claims 7-10, even though MURAMATSU et al. discloses the utilization of a failure cause detection means (element 41d), there is no explicit recitation of a recommendation, or suggestion, for any step(s), or specific actions, to take place in order to rectify the problem that is identified by MURAMATSU et al., such as an occupant to change their behavior, replacing a building component or making a structural change to the building.

In analogous art, Quam et al. discloses these features (e.g. See [0086] for a “suggested list of replacement parts and/or tools”; also see [0017] that describes “a suggest to replace one or more identified HVAC components of a particular client HVAC system”, “a suggestion to modify a building configuration of a client or customer building”, such as instructing to open/close windows or shades, and adding equipment or replacing equipment, or adding insulation, sealing windows, etc.).

It would have been obvious to one of ordinary skill in the art at the time the invention made to have incorporated the teachings of Quam et al. et al. into MURAMATSU et al. for the purpose of not only recognizing a potential failure, but also actively trying to avoid it by remedying the problem before it causes a failure which results in damage to the overall system.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU ET AL., JP 2004-280246 A, in view of Spriggs et al., U.S. Patent Application Publication No. 6,421,571.

As per claim 10, the rational as set forth in the rejection, of claim 1, from above, is applied herein. 

MURAMATSU ET AL. does not specifically disclose the utilization of a data normalization function or feature.

In analogous art, Spriggs et al. discloses such a feature (e.g. See paragraphs 49 and 50, which discloses:
“(49) The database 82 is preferably a high performance relational database that includes asset configuration, instrument configuration, compressed data, and non-compressed data. The database 82 is able to store streaming real time data from online data acquisition devices. It also stores periodic data from external data sources and portable data collectors. A key to the design of the system 10 is its ability to normalize these inputs into a predefined standard so it is easy for the database 82 to store data and for the display application to present data in a consistent manner regardless of its source.

(50) The main data source for the database 82 is normalized transducer/sensor data acquired from the data acquisition core 22. The database 82 also outputs data to the data exporter modules 300 for use by external applications including external database 304 and customer applications 306 (please see FIG. 3). The database 82 also outputs preprogrammed events to external applications and to a variety of media. For example, the database can output data to event notification devices 308 such as email, pagers, telephones, cellular phones or other human machine interfaces.”

It would have been obvious to one of ordinary skill in the art at the time the invention made to have incorporated the teachings of Spriggs et al. et al. into MURAMATSU et al. for the purpose of allowing all of the data from all of the buildings to be stored and presented and utilized in a consistent manner, regardless of the source of the data, and this would have been obvious to one of ordinary skill in the art at the time the invention was made.

As per claim 12, the rational as set forth above, with respect to dependent claim 5, is applied herein. The examiner is of the opinion, that a system that utilizes setpoints is also system than can be reasonably interpreted to follow a schedule, per se. That is, when a setpoint is utilized, actions are taken when the setpoint is not being achieved and other actions are taken when the setpoint is achieved; therefore the scheduling of events or actions occurs as a direct result from the utilization of the setpoints to being with.
As per claim 13, a cloud-based server is adequately disclosed by MURAMATSU ET AL. since the “cloud” is essentially the Internet and since MURAMATSU ET AL. clearly contemplates the use of the Internet as a network through which signals can be remotely transmitted for monitoring and/or control of the gas treatment plants (e.g. See Figure 1, element 42).


Claims 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU ET AL., JP 2004-280246 A, as applied to claim 11, from above, and further in view of Quam et al., U.S. Patent Application Publication No. 2015/0127174.

As per claims 14-15, even though MURAMATSU et al.’s combined system discloses the utilization of a failure cause detection means (element 41d), there is no explicit recitation of a recommendation, or suggestion, for any step(s), or specific actions, to take place in order to rectify the problem that is identified by MURAMATSU et al.’s combined system, such as an occupant to change their behavior, replacing a building component or making a structural change to the building.

In analogous art, Quam et al., U.S. Patent Application Publication No. 2015/0127174 discloses these features (e.g. See [0086] for a “suggested list of replacement parts and/or tools”; also see [0017] that describes “a suggest to replace one or more identified HVAC components of a particular client HVAC system”, “a suggestion to modify a building configuration of a client or customer building”, such as instructing to open/close windows or shades, and adding equipment or replacing equipment, or adding insulation, sealing windows, etc.).

It would have been obvious to one of ordinary skill in the art at the time the invention made to have incorporated the teachings of Quam et al. et al. into MURAMATSU et al.’s combined system for the purpose of not only recognizing a potential failure, but also actively trying to avoid it by remedying the problem before it causes a failure which results in damage to the overall system.


Claims 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over MURAMATSU ET AL., JP 2004-280246 A, as applied to claim 16, from above, in view of Quam et al., U.S. Patent Application Publication No. 2015/0127174.

As per claims 17-20, even though MURAMATSU et al. discloses the utilization of a failure cause detection means (element 41d), there is no explicit recitation of a recommendation, or suggestion, for any step(s), or specific actions, to take place in order to rectify the problem that is identified by MURAMATSU et al., such as an occupant to change their behavior, replacing a building component or making a structural change to the building.

In analogous art, Quam et al. discloses these features (e.g. See [0086] for a “suggested list of replacement parts and/or tools”; also see [0017] that describes “a suggest to replace one or more identified HVAC components of a particular client HVAC system”, “a suggestion to modify a building configuration of a client or customer building”, such as instructing to open/close windows or shades, and adding equipment or replacing equipment, or adding insulation, sealing windows, etc.).

It would have been obvious to one of ordinary skill in the art at the time the invention made to have incorporated the teachings of Quam et al. et al. into MURAMATSU et al. for the purpose of not only recognizing a potential failure, but also actively trying to avoid it by remedying the problem before it causes a failure which results in damage to the overall system.



Allowable Subject Matter
Claims 3 and 4 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

As per claims 3 and 4, the prior art of record fails to teach or adequately suggest the combination of features claimed, whereby an attribute value comprising an average outdoor temperature/humidity and whether that value is within a predetermined average range, in combination with the other claimed features and or limitations as claimed.


References Considered but Not Relied Upon
The following references were considered but nor relied upon:
(1)	JP 2006174609 A, issued to TSUZUKI KEN, which discloses that collected power generation data is summarized for each region and can be compared with the power generation data of the neighboring photovoltaic power generation facilities in the region, almost the same weather conditions or Under the sunshine conditions, it can be determined whether or not each photovoltaic power generation facility is functioning normally, and malfunctions of the individual photovoltaic power generation facilities can be detected at an early stage;
(2)	KR 20070080959 A, issued to CHA IN SU, which discloses an integrated monitoring server 200 applied to the remote monitoring system for the multi-power generation apparatus according to an embodiment of the present invention stores the pre-stored weather information and power amount data linked to weather information for each power generation system. The solar power monitoring server 70, the hydrogen fuel cell power monitoring server 80, the wave power monitoring server 100, the wind power monitoring server 100, the biomass monitoring server 110, and the algal power monitoring It is a server for determining whether there is an abnormality by comparing weather information and power amount information of each power plant 10 to 60 transmitted from the server 120 with past weather information and power generation information, and performing remote failure check;
(3)	JP 2012027635 A, issued to MOTOBAYASHI MASAHIRO, which discloses a technique capable of entirely monitoring functions or problems on plural facilities and easily identifying causes, facilities and functions locating within an influenced area, whereby the facility information management system 120 comprises: a collection processing section 130 that collects first data concerning relevant facilities and functions 50 from respective electric facilities 110, and stores the data in a database 122; an abstraction processing section 150 that performs conversion processing in which the first data which possibly have various formats are abstracted to second data which have a compatible common format; a determination processing section 140 that compares with the first or second data, determines operation conditions on each facility, and detects problems; and an identification processing section 160 that compares the facilities on which a problem is detected with the first or second data, and identifies at least either one of the facilities which may be a cause of problems or facilities included within an area influenced by the problems; thereby a piece of information including the processing result is output;
(4)	JP 2013100993 A, issued to NOGUCHI AKIHIKO, which discloses an energy facility management system for automatically determining and reporting the abnormality or failure of an energy supply facility due to the shake of an earthquake, wherein the energy facility management system includes: a measurement value generation part 15 for generating an energy consumption measurement value on the basis of information relating to energy consumption acquired by an energy consumption information acquisition part 15 which acquires consumption information to be consumed by energy facilities 6 and 8; a history information storage part 17g for storing the energy consumption history information of a plurality of buildings 4; a display screen generation part 16 for generating a display screen which displays the situation of the energy consumption for each of the plurality of buildings 4 on the basis of the energy consumption measurement value generated by the measurement value generation part 15; and a facility damage detection part 32A for, when an earthquake is detected by a seismometer, comparing the energy consumption measurement value with the energy consumption history information, and for, when the energy consumption measurement value does not return to the energy consumption history information even after the lapse of a predetermined time, determining that the facility has been damaged.; and 
(5)	CN 111380155 A, issued to WANG YUQING, which describes a real-time online cold source operation comprehensive efficiency energy-utilization diagnostic method, wherein the real-time online cold source operation comprehensive efficiency energy-utilization diagnostic method comprises the steps that S1, an energy-utilization measurement mode of cold sources is determined; S2, a cold source operating time period and a cold source non-operating time period are identified; S3, cold source comprehensive refrigeration performance coefficients of the multiple building cold sources are calculated according to monitored electricity utilization data; S4, the cold source comprehensive refrigeration performance coefficients are transversely compared; S5, a transverse comparison determination critical value is determined; and S6, the cold sources with the cold source comprehensive refrigeration performance coefficients being equal to or smaller than the transverse comparison determination critical value are determined to have operating problems, and reminding information is sent to buildings corresponding to the cold sources with the operating problems, and according to the real-time online cold source operation comprehensive efficiency energy-utilization diagnostic method, the lack of current domestic research of real-time reflection of the operation comprehensive efficiency in the cold source operation process can be made up, the operating efficiency of the building cold sources is improved, energy-utilization waste of the building cold sources is reduced, and building energy-saving and intelligent operation is promoted.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD D HARTMAN JR whose telephone number is (571)272-3684. The examiner can normally be reached M-F 8:30 - 4:30 EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ali can be reached on (571) 272-4105. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 

Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RONALD D HARTMAN JR/Primary Patent Examiner, Art Unit 2119                                                                                                                                                                                                        September 2, 2022
/RDH/